Opinion by the Court. The appellee, a grain commission broker, recovered a judgment against the appellant for $212.15, on account of moneys advanced in certain operations on the Chicago Board of Trade. The defense was, that the transactions were illegal, because there was a mutual understanding that no grain was to be delivered or received, and that in every instance, the deal was a mere speculation in the market fluctuations, without any intention on either side to receive or deliver the commodity, or any part thereof. On this point the evidence was conflicting. The jury might have found either way. They chose to credit the evidence offered by the plaintiff, and we find no sufficient reason to say that the verdict should be set aside for want of proof to support it. It was mainly a question of good faith, for all the deals purported to be actual contracts for the purchase and delivery of grain. It is certainly not impossible that these transactions were what they seemed to be. 2sTo complaint is made of the rulings of the court during the trial in reference to the admission of evidence or the giving of instructions. Let the judgment be affirmed.